DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 7-10 & 15 are amended. Claims 2 & 19 are cancelled. Claims 1, 3-18 & 20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piao (US 2020/0295351 A1) in view of Ishi (US 2017/0077486 A1) and Niu (CN107403905A, as cited in the IDS on 10/02/2019).
Regarding claims 1, 3-7 & 9-10, Piao teaches a lithium-ion battery comprising a positive electrode plate, a negative electrode plate, a separator and an electrolyte ([0084]), the positive electrode plate comprising a positive current collector and a positive film, the positive film being provided on at least one surface of the positive current collector and comprising a positive active material such as a lithium cobalt nickel manganese oxide ([0086]-[0091]), the negative electrode plate comprising a negative current collector and a negative film, the negative film being provided on at least one surface of the negative current collector and comprising a negative active material such as graphite ([0074]-[0078]); wherein a OI value of the negative film (OIa) ranges from 7 to 13.5 and in a specific embodiment is equal to 12.5 (Fig. 3; Table 3; [0072]-[0073]), a pressing density of the negative film PDa is from 1.5 g/cc to 1.8 g/cc ([0144]), wherein the negative film satisfies a relationship 20000 ≤ OIa*PDa ≤ 505250 when PDa is 1.6 g/cc or greater. 										However, Piao is silent as to a pressing density (PDc) and an OI value of the positive film (OIc).													Ishi teaches a lithium-ion battery comprising a positive electrode plate, a negative electrode plate, a separator and an electrolyte ([0033]), the positive electrode plate comprising a positive current collector and a positive film, wherein the positive film includes a lithium composite oxide active material and has a pressing density PDc is typically 1.5 g/cc or more and 4.0 g/cc or less with an exemplary embodiment using 3.0 g/cc ([0033], [0035], [0046] & [0084]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set a pressing density of the positive film within a range of 1.5 g/cc or more to 4.0 g/cc or less in order to optimize the effective pore volume of the positive film in order to sufficiently impregnate the nonaqueous electrolytic solution into the positive film thereby ensuring high input and output characteristics as taught by Ishi ([0046]).				Niu teaches a lithium-ion battery comprising a positive electrode plate including a positive film on a positive current collector, wherein the positive film comprises a positive active material including a lithium nickel cobalt manganese oxide compound and wherein a OI value of the positive electrode OIc in the exemplary embodiments (Examples 1-15) ranges from 72 to 207 (Table 1; Pages 2-3).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the OI value of the positive electrode (OIc) of Ishi as a result effective variable because Niu teaches the OIc affecting the internal stress of the positive electrode as taught by Niu (Pages 2 & 7). Niu further teaches that a large OIc value reflects a stronger orientation of particles whereas a smaller OIc value reflects a weaker orientation of the particles in the positive electrode (Page 2). By infiltrating the solvent in the positive electrode and thus lowering the OIc value, the positive electrode expands in the thickness thereby releasing the residual internal stress (Pages 2 & 7). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B). While Niu’s exemplary embodiments comprise a lowermost value for the OIc of 72 that differs by about 3% from the largest value in the claimed range, one of ordinary skill in the art would have found it obvious to further lower the OIc value from the viewpoint of reducing the internal resistance of the positive electrode.
Regarding claim 8, Piao as modified by Ishi and Niu teaches the lithium ion battery of claim 1 but is silent as to an upper limit of the OI value of the negative film being 40.			However, Piao disclose the OI value of the negative film 
Regarding claims 11-16, Piao as modified by Ishi and Niu teaches the lithium-ion battery of claim 1.												Ishi further teaches the areal density of the positive film (Pc) typically ranging from 0.007 g/cm2 to 0.05 g/cm2 ([0046]) and the areal density of the negative film (Pa) typically ranging from 0.007 g/cm2 to 0.015 g/cm2 ([0050]) which both overlap with the presently claimed ranges of claims 15-16.											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set the aerial densities of the positive film and the negative film within the claimed ranges of claims 15-16 in order to optimize the effective pore volume of the positive film in order to sufficiently impregnate the nonaqueous electrolytic solution respectively into the positive film and negative film thereby ensuring high input and output characteristics and high conductivity (i.e low resistance) as taught by Ishi ([0046] & [0050]).				Piao’s, Ishi’s and Niu’s ranges for OIc, OIa, Pa and Pc overlap with the presently claimed ranges of 8 & 15-16 and comprise values which satisfy each of the relationships of claims 11-14. Furthermore, OIc, OIa, Pa and Pc are noted to be result effective variables which affect expansion/contraction of the negative or positive film and which affect the porosity of the positive or negative film and thus an amount or distribution of the electrolyte within the positive or negative film, as taught by Ishi ([0038], [0046] & [0049]). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claims 17-18 & 20, Piao as modified by Ishi and Niu teaches the lithium-ion battery of claim 1. Piao further teaches an average particle size (D50) of the negative active material being from 5 µm to 8 µm ([0032]) but is silent as to an average particle size (D50) of the positive active material (claims 17-18) and as to at least a part of the positive active material being a single particle.											Ishi further teaches an average particle size (D50) of the positive active material being from 1 µm to 15 µm, wherein the positive active material is in the form of a secondary particle formed by aggregation of primary particle ([0038]-[0039]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a positive electrode structure and morphology, as described above, because a high level of infiltrating properties and conductivity (low resistance) of the nonaqueous electrolytic solution into the positive film can be obtained as taught by Ishi ([0038]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Piao (US 2020/0295351 A1), Ishi (US 2017/0077486 A1) and Niu (CN107403905A, as cited in the IDS on 10/02/2019), as applied to claims 1, 3-7, 9-18 & 20 above, and further in view of Shikita (US 2015/0372349 A1).
Regarding claim 8, Piao as modified by Ishi and Niu teaches the lithium-ion battery of claim 1 but is silent as to an upper limit of the OI value of the negative film being 40.			However, one of ordinary skill in the art, before the effective filing date of the present invention, readily understands that the OI value of the negative film comprising a carbonaceous active material such as graphite is a result effective variable which affects the electrochemical characteristics as taught by Shikita ([0123]). Specifically, when the upper limit of OIc is 100, or preferably 20, the electrochemical characteristics are improved in a much broader temperature range ([0123]). Thus, it would have been obvious to one of ordinary skill in the art to optimize the upper limit of OIa from the viewpoint of improving the electrochemical characteristics of the battery under a broader temperature range. “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-18 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1, 3, 8-10 & 15-18 has prompted a new ground of rejection in view of Piao, Ishi and Niu as presented above. As instantly claimed, the subject matter of claims 1, 3-7 & 9-18 & 20 is found to be obvious over the combined teachings of Piao, Ishi and Niu.			Thus, in view of the foregoing, claims 1, 3-18 & 20 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727